Citation Nr: 9905709	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether clear and unmistakable error was involved in an 
April 27, 1953, rating decision which assigned a 10 percent 
evaluation for service-connected shell fragment wounds of the 
left forearm.

2.  Entitlement to an increased rating for the service-
connected shell fragment wound to the left forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1992 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the denied the veteran's claim for 
an increased evaluation for his service-connected shell 
fragment wound to the left forearm.  A notice of disagreement 
was received in December 1992.  A statement of the case was 
issued in January 1996.  A substantive appeal was received 
from the veteran in March 1996.  

This case is also before the Board from a July 1995 decision 
by the RO that there was no evidence of clear and 
unmistakable error in an April 27, 1953 rating action which 
established service connection for a shell fragment wound to 
the left forearm and assigned a disability evaluation of 10 
percent.  A notice of disagreement was received in September 
1995, and a statement of the case was issued in January 1996.  
A substantive appeal was received in March 1996.  

In November 1997, both issues were remanded by the Board to 
the RO for further development.  

The Board also notes that in the July 1995 rating action a 
total rating for compensation based on individual 
unemployability was denied and in a May 1998 rating action 
service connection was granted for residuals of fracture, 
left ulna, with retained foreign body and a 20 percent rating 
was assigned effective February 26, 1998.  A notice of 
disagreement has not been filed to either action and those 
issues are not before the Board.




FINDINGS OF FACT

1.  Service connection was established for shell fragment 
wound to the left forearm by the RO in a decision dated on 
April 27, 1953, and a 10 percent evaluation was assigned for 
this disability.  

2.  The veteran's service medical records, which demonstrated 
that he had suffered a compound, comminuted fracture of the 
distal ulna, were not of record at the time of the April 27, 
1953, and were not reviewed when they were associated with 
the record in May 1953.  

3.  During a June 16, 1995, VA examination , it was revealed 
that the veteran's flexor digitorum muscle (affecting the 
grip) and superficialis muscles were penetrated, as well as 
the flexor carpal naris, by foreign bodies in July 1952. 

4.  Pursuant to this Board decision, the veteran's service 
connected shell fragment wound to the left forearm should be 
rated as 20 percent disabling from November 4, 1952, and as 
30 percent disabling from June 16, 1995.


CONCLUSIONS OF LAW

1.  The April 27, 1953, decision by the RO, to the extent 
that is assigned a 10 percent disability evaluation for the 
veteran's service-connected shell fragment wound to the left 
forearm, was clearly and unmistakably erroneous, and a 20 
percent disability evaluation is assigned from November 4, 
1952.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.105, 
3.400 (1998); 38 C.F.R. §§ 3.148(a); 3.201 (1949); Diagnostic 
Code 5308 (in effect in 1953).  



2.  The schedular criteria for a disability evaluation of 30 
percent for the service-connected shell fragment wound to the 
left forearm, from June 16, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.400, 4.73, 
Diagnostic Code 5307 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Whether clear and unmistakable error was involved in an 
April 27, 1953, rating decision which assigned a 10 percent 
evaluation for service-connected shell fragment wounds of the 
left forearm.

A review of the record reveals that by an April 27, 1953 RO 
decision, service connection was established for a shell 
fragment wound to the left forearm, and that a 10 percent 
disability evaluation was assigned effective November 4, 
1952.  The veteran and his representative contend that the 
evaluation assigned was clearly and unmistakably erroneous.  
Specifically, they point out that certain service medical 
records received within a few months of the April 27, 1953, 
rating decision were pertinent to the question of the proper 
disability rating to be assigned, but that they were not 
reviewed.  The veteran's representative argues that these 
subsequently received service medical records included 
medical documentation that the veteran had suffered a 
compound, comminuted fracture along with evidence of muscle 
damage and should have been addressed by the VA pursuant to 
38 C.F.R. § 3.156(b)-(c), i.e., they were received within one 
year appeal period for the April 27, 1953 rating action.

The Board points out that the pertinent VA regulation 
provides that where the evidence establishes clear and 
unmistakable error, a prior decision must be reversed or 
amended.  38 C.F.R. § 3.105(a) (1998).  The United States 
Court of Veterans Appeals (Court) has prescribed a three-
prong test to determine whether clear and unmistakable error 
exists in a prior determination:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied" (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), (2) the error must be "undebatable" and the sort 
of error "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
finding of clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc).  The Court has further held that clear and 
unmistakable error is "the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet.App. 40, 44 (1993).

A review of the record at the time of the April 27, 1953, 
rating decision reveals that the veteran's service medical 
records, except for the enlistment examination, were 
unavailable at the time.  The RO did note in the decision 
that the veteran's DD Form 214 was of record and showed that 
he received a Purple Heart for shell fragment wounds to his 
left arm and both legs sustained in Korea in July 1952.  A 
March 1953 VA examination was also reviewed by the RO; the 
report of this examination showed the veteran to be right-
handed, documented scars on the left forearm, and revealed 
radiological evidence of residual deformity due to an old 
fracture of the left ulna with the presence of metallic 
fragments in the soft tissue.  Three scars on the lower 
forearm were noted; one scar was on the flexor surface, mid-
third, one scar was just above the ulnar styloid process, 
ulnar side lower one-third of the forearm, and one scar was 
on the internal border, ulnar side, middle third of the 
forearm.  These scars were longitudinal, non-adherent and 
non-tender, but they were thickened.  There was no loss of 
muscle substance or atrophy of the muscles of the forearm.  
There was no sensory change in the forearm or hand.  There 
was a scar on the dorsal surface of the hand, near the wrist 
at the ulnar side and a scar at the third web on the extensor 
side of the hand.  Both of these scars were non-tender and 
non-adherent.  Further, this report noted that examination of 
the wrist and fingers revealed no loss of motion, and that 
the grip of the left hand was not as good as the right, 
pointing out that the veteran was right handed.    

Based on the DD Form 214 referring to shell fragment wounds 
of the left arm and the report of the VA examination 
conducted in March 1953, the RO established service 
connection for shell fragment wounds of the left forearm, and 
a 10 percent rating was assigned under Diagnostic Code 5308.  

However, subsequent to this April 27, 1953 award the 
veteran's service medical records were associated with the 
claims folder.  In fact, it appears that these records were 
received less than 10 days later, on May 7, 1953.  These 
records clearly show that on July 10, 1952 the veteran 
sustained shell fragment wounds in North Korea (from "enemy 
small arms fire") to the left forearm, left third 
metacarpal,  and both thighs with no artery or nerve 
involvement.  X-rays taken on July 10, 1952 at a Mobile Army 
Surgical Hospital showed "FCC" (fracture compound, 
comminuted) of the left ulna.  The diagnoses on July 10, 1952 
included fracture, compound, comminuted, left ulna.  The 
wounds were debrided, foreign bodies were removed and the 
fracture was treated and casted.

From a further review of the service medical records shows 
that the veteran was hospitalized from July 10, 1952 until 
September 23, 1952.  It appears from the records of 
hospitalization that the veteran's recovery from these 
injuries went well.  An August 1952 entry reflects that he 
could extend his elbow to 140 degrees with good strength, but 
that he could only flex, extend, and abduct the left wrist 
half of its normal range.  It was noted that he could not 
make a "good grip" with the left hand at the time.  In 
September 1952, the left wrist was noted to have a good range 
of motion with some limitation of extension.  

As noted above, the veteran's representative contends that 
the veteran's service medical records, received shortly after 
the April 1953 decision, should have been addressed by the VA 
pursuant to 38 C.F.R. § 3.156(b)-(c) (i.e. they were received 
within one year appeal period for the April 27, 1953 rating 
action), and that failure to review these records constituted 
clear and unmistakable error.  Had these records been 
reviewed, the representative contends, it is clear that a 
disability evaluation of 30 percent would have been assigned 
at the time.  

The applicable VA regulation at the time of the April 1953 
decision, pertaining to adjudication of claims, specifically 
dictated that decisions of adjudicating agencies of original 
jurisdiction were not final until the expiration of the 
appeal period, and as such, evidence received prior to the 
expiration of the appeal period will be considered by the 
agency of original jurisdiction and an appropriate 
determination made.  See 38 C.F.R. § 3.201(e) (1949).  

This regulation also essentially dictated that where new and 
material evidence consisted of a report from the service 
department received subsequent to the expiration the appeal 
period, this evidence would be considered under Veteran's 
Regulation No. 2(d).  Further, where additional records 
received from a service department clearly supported the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation would be 
assigned accordingly (except as it may be affected by the 
filing date of the original claim). 38 C.F.R. § 3.201(f) 
(1949). 

The current version of the above regulation, 38 C.F.R. 
§ 3.156, clearly states that where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
regulation points out that this comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the VA, and that where 
such records clearly support the assignment of a specific 
rating over a part or the entire period of time involved, a 
retroactive evaluation will be assigned accordingly (except 
as it may be affected by the filing date of the original 
claim).

While the regulation in effect in 1953 is not as clear its 
descendant (38 C.F.R. § 3.156), when read as a whole, it is 
clear to the Board that, pursuant to this regulation, the RO 
should have reviewed the veteran's service medical records 
upon their receipt just days after the April 1953 decision, 
and that failure to do so constituted clear and unmistakable 
error.  These service department records are deemed to have 
been constructively of record at the time of the April 27, 
1953, rating action, and review of these records at the time 
would have clearly resulted in a different outcome.  

Specifically, as noted above, the veteran's shell fragment 
wound to the left forearm was initially rated as 10 percent 
disabling under Diagnostic Code 5308, which contemplated (and 
is still contemplates under the current code) moderate 
disability of the Group VIII muscles.  A 20 percent 
evaluation would have been warranted for a serious disability 
of the Group VIII muscles, and a note in the Diagnostic Code 
in effect at the time (and in effect until as recently as 
July 3, 1997) states that a compound comminuted fracture with 
muscle damage from the missile established severe muscle 
injury.  Clearly, had the service medical records been 
reviewed at the time they were received as required by the 
regulations, the veteran's service-connected shell fragment 
wound to the left forearm would have been rated as 20 percent 
disabling as a serious Group VIII muscle injury.  

In sum, the Board concludes that the correct facts, as they 
were known at the time, were not before the adjudicator, and 
that the error in not reviewing the service medical records 
when they were received was undebatable, and, had this error 
not been made, the ultimate outcome of the April 1953 
decision would have manifestly changed; and the Board also 
concludes that this error compels the conclusion, to which 
reasonable minds could not differ, that the ultimate result 
of the April 1953 would have been manifestly different but 
for the error. Fugo; Russell.

As such, the Board finds that the April 27, 1953, decision 
which established service connection for a shell fragment 
wound to the left forearm and assigned a 10 percent 
evaluation for this disability constituted clear and 
unmistakable error in that a 20 percent disability evaluation 
should have been initially assigned.  Accordingly, to that 
effect the April 1953 decision was erroneous, and a 20 
percent disability evaluation for the service-connected shell 
fragment wound to the left forearm should have been in effect 
from November 4, 1952, this date representing the day after 
the veteran separated from service.  See 38 C.F.R. 
§§ 3.148(a) (1949), 3.105, 3.400(k) (1998).  

The veteran and his representative also appear to argue that 
the veteran's service-connected shell fragment wound to the 
left forearm was erroneously evaluated under Diagnostic Code 
5308 in April 1953, as opposed to under Diagnostic Code 5307.  
The significance of this contention is that while a severe 
injury to the Group VIII (minor) muscles (Diagnostic Code 
5308) warrants a 20 percent disability evaluation, a 30 
percent evaluation is warranted for a severe injury to the 
Group VII (minor) muscles.  It is pointed out that the Group 
VIII muscles control the extension of the wrist, fingers, and 
thumb, and abduction of the thumb, while the Group VII 
muscles control flexion of the wrist and fingers.  

However, the high standard, as set forth by the Court in 
Russell, seeks to separate mere error from that which is 
undebatable and the kind of error that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Fugo.  The Board 
points out that mere disagreement with the manner in which 
the evidence is weighed or evaluated is not sufficient to 
constitute clear and unmistakable error, and in this case, 
the evidence of record at the time of the April 1953 - 
basically, the April 1953 VA examination and the service 
medical records constructively of record - demonstrates that 
the veteran's shell fragment wound to the left forearm could 
have been rated under either Diagnostic Code 5308 or 5307, or 
possibly both.  However, the fact that the veteran's shell 
fragment wound to the left forearm was rated under Diagnostic 
Code 5308 when it could also have been rated under Diagnostic 
Code 5307 does not constitute clear and unmistakable error, 
as that term is defined, noted above.  


II. Entitlement to an increased rating for the service-
connected shell fragment wound to the left forearm.

Finally, it has been contended throughout this claim that the 
veteran is entitled to an increased evaluation for his 
service-connected shell fragment wound to the left forearm.  
The Board notes that the recent medical evidence demonstrates 
that this disability would be more appropriately rated under 
38 C.F.R. § 4.73, Diagnostic Code 5307.  Specifically, the 
examiner who conducted a June 1995 VA examination noted that 
from examination of the veteran's left forearm, it appeared 
that the veteran's flexor digitorum muscle (affecting the 
grip) and superficialis muscles were penetrated, as well as 
the flexor carpal naris.  Such findings are consistent with 
an evaluation under Diagnostic Code 5307 because, as noted 
above, the Group VII muscles control flexion of the wrist and 
fingers.  As such, an evaluation of 30 percent is warranted 
from the date of this VA examination, or June 16, 1995. See 
38 C.F.R. § 3.400(o) (1998).  This is the highest evaluation 
warranted under Diagnostic Code 5307, and the Board notes 
that recent findings, including those documented in a VA 
examination conducted in February 1998, do not support a 
higher evaluation (or a separate evaluation under a different 
Diagnostic Code).  Specifically, while the examiner noted in 
the examination report that there was some neurologic 
involvement in the veteran's upper extremities, he was of the 
opinion that this was unrelated to the shell fragment wound 
sustained in 1952.  Other findings noted in this report were 
similar to those made in June 1995 report, and noted above.  

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the changes 
did not significantly affect the veteran's case and 
essentially leave the application of the provisions of 
relevant Diagnostic Codes unchanged.  Accordingly, the Board 
finds that the veteran will not be prejudiced by the Board's 
election in this decision to consider his claim solely based 
on the new criteria.  See Karnas, supra; Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).




ORDER

The April 27, 1953, decision, to the extent that it assigned 
a disability evaluation of 10 percent for the service-
connected shell fragment wound to the left forearm, 
constituted clear and unmistakable error and a 20 percent 
evaluation is granted from November 4, 1952, which takes into 
consideration the fracture of the left ulna.  

A disability evaluation of 30 percent for the veteran's 
service connected shell fragment wound to the left forearm is 
granted, effective from June 16, 1995.  

							


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

